Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claim 1 and 2 are objected to because of the following informalities:  
	As to Claim 1: As supported by Paragraph [0093] of applicants’ published application, i.e., US 2021/0095093, the applicants are advised to replace the phrase “comprising polymerized monomers and crosslinkers, and comprising inorganic solid particles” recited in claim 1, lines 2-3 with the new phrase “comprising polymerized monomers, crosslinkers, and inorganic solids particles”. 
	Moreover, as to claim 1, the applicants are advised to change “Rxl” in formula (I) to be consistent with “RXL” as recited in claim 1, line 4. 
	As to Claim 2: The applicants are advised to replace “(RXL)” in claim 2 with “(RXL)” to be consistent with “(RXL)” recited in claim 1.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	As to Claim 7: Claim 1, on which claim 7 depends from, do not provide proper antecedent basis for “the polymerizable monomers” in claim 7 (Emphasis added).  It is not clear whether “the polymerizable monomers” in claim 7 are meant to refer to the “polymerized monomers” in claim 1 or different monomers. 
	As to Claim 16: Claims 1 and 8, on which claim 16 directly or ultimately depends from, do not provide proper antecedent basis for “the clay platelets” recited in claim 16 since claims 1 or 8 do not mention the presence of clay platelets (Emphasis added).  Thus, it is not clear what claim 16 is referring to. 
	Accordingly, the scope of these claims is deemed indefinite.
4.	It is noted that the phrase “substantially free of absorbent material” recited in claim 18 is defined in paragraph [0248] of applicants’ published application, i.e., US PG PUB 2021/0095093.

Allowable Subject Matter
5.	Claims 1-6, 8-15, and 17-18 are allowed over the prior art references of record, namely Weismantel et al. (US 2013/0210947) and Meyer et al. (US 2011/00152961).
6.	None of these references cited individually or in combination teaches or would have suggested the claimed absorbent core comprising water-absorbing polymer particles, wherein the 
	Specifically, Weismantel et al. disclose an absorbent core for a hygiene product, wherein the absorbent core comprises a water-absorbing polymer particles comprising, among other things, at least one ethylenically unsaturated monomer which bears acid groups and may be at least partly neutralized, at least one crosslinker, and one or more water-soluble polymers (Paragraphs [0012]-[0017] and [0097]).  
However, Weismantel et al. do not mention the addition of inorganic solid particles to their water-absorbing polymer particles for an absorbent core as required by the claims.  They also do not teach or would have suggested the average closest distance between two neighboring crosslinkers in a water-absorbing polymer particle for a specific X-load of the water-absorbing polymer particle calculated by a particular formula (I), wherein the closest distance between two neighboring crosslinkers at 20 g/g X-load of the water absorbing polymer particle is defined as being at least as high an average size of the inorganic solid particles or higher than an average size of the inorganic solid particles as required by the claims.
Meyer et al. fail to remedy the deficiency of Weismantel et al.  Meyer et al. only disclose a method for preparing clay-crosslinked superabsorbent polymer particles involving the step of providing a dispersion of polymerizable compounds in carrier liquid, clay particles (corresponding to the claimed inorganic solid particles) and crosslinkers (Paragraphs [0010]-[0011], [0028] and [0059]).  Nevertheless, Meyer et al., like Weismantel et al., do not teach or would have suggested the average closest distance between two neighboring crosslinkers in a 
Moreover, upon search, related US Patents 10,736,986 and 11,000,828 were uncovered.  However, the claims of these patents do not recite or would have suggested the presently claimed specific absorbent core.  Thus, no rejections based on these patents were made in this present action. 
Accordingly, the present claims 1-6, 8-15, and 17-18 are deemed allowable over the prior art references of record.

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 12/08/2020.